NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        AUG 7 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AMRITPAL SINGH,                                 No.    16-72662

                Petitioner,                     Agency No. A205-421-899

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 3, 2019**
                                  Portland, Oregon

Before: MURGUIA and HURWITZ, Circuit Judges, and ZIPPS,*** District Judge.

      Amritpal Singh, a native and citizen of India, petitions for review of a Board

of Immigration Appeals (BIA) decision affirming the order of the Immigration

Judge (IJ) denying his application for asylum, withholding of removal, and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            Petitioner’s Unopposed Motion to Cancel Oral Argument and Submit
Case on Briefs was granted on April 22, 2019.
      ***
             The Honorable Jennifer G. Zipps, United States District Judge for the
District of Arizona, sitting by designation.
protection under the Convention Against Torture (CAT). We have jurisdiction

under 8 U.S.C. § 1252 and deny the petition for review.

   1. Asylum is unavailable if an applicant can safely relocate to another part of

his home country. INS v. Ventura, 537 U.S. 12, 18 (2002). Substantial evidence

supports the IJ’s conclusion that Singh—a member of the Mann Party, a Sikh

separatist group—could reasonably relocate from Punjab to a different area within

India. See Zehatye v. Gonzales, 453 F.3d 1182, 1185 (9th Cir. 2006) (“[W]e must

uphold the IJ’s determination if it is supported by reasonable, substantial, and

probative evidence in the record.”). The IJ relied on numerous sources, including

Department of State country reports,1 to conclude that Sikhs could safely relocate

within India. Although Singh argued that he would be tracked by Punjab police if

he attempted to relocate, the assertion is unsupported by specific evidence in the

record.

   2. Because Singh failed to establish that he was eligible for asylum, he

necessarily failed to satisfy the higher burden for withholding of removal. See

Zehatye, 453 F.3d at 1190.

   3. Because substantial evidence supports the IJ’s determination that Singh



      1
        “U.S. Department of State country reports are the most appropriate and
perhaps the best resource for information on political situations in foreign nations.”
Sowe v. Mukasey, 538 F.3d 1281, 1285 (9th Cir. 2008) (internal quotation marks
and citation omitted).

                                          2                                    16-72662
could safely and reasonably relocate within India, he is not entitled to relief on his

CAT claim. See Singh v. Ashcroft, 351 F.3d 435, 443 (9th Cir. 2003) (citing 8

C.F.R. § 208.16(c)(3)(ii)).

   4. The BIA declined to address the IJ’s adverse credibility determination.

Consequently, we need not address Singh’s argument that the IJ’s determination

was in error. See Regalado-Escobar v. Holder, 717 F.3d 724, 729 (9th Cir. 2013)

(“This court’s review of a BIA decision is limited to the decision itself, and does

not include the IJ’s decision, except to the extent that the BIA expressly adopted

the IJ’s opinion.”).

   PETITION DENIED.




                                           3                                    16-72662